DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/29/2022 with respect to claims 1, 2 have been considered but are moot in view of the new ground(s) of rejection.
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by a “credible” asserted utility.
Applicant has asserted specific utility of the claimed invention as follows (see p. 1, “Technical Field” of Specification filed 09/15/2020).
“The disclosure relates to wind turbines distributed within closed buildings [which] are operated by (naturally/ mechanically) pumping wind from one side of a building and withdrawing it from the other side. Thus, a strong air stream will be generated whereby turbines can be efficiently run, and as a result electricity will be generated.”
However, after careful and considered examination of the above asserted utility and the claimed structure, the device, as disclosed and claimed, would appear to be inoperative to “generate electricity” on a sustained basis and a person skilled in the art would not consider the asserted utility as credible.  See MPEP § 2164.
As best understood by the Examiner, the following is a summary of Applicant’s “invention” (see, e.g., pp. 1-3), with particular reference to Figures 1-2.
Wind enters “mount 1” to pass into “tubing/openings 2,” which have a substantially reduced diameter, and then through a “turbine field 4”.  Then, the air from the “turbine field 4” is “suck[ed] and draw[n]” from the “building 3” by one or more “fan(s) 6”.
However, multiple issues regarding operability (as well as possession and enablement under 35 U.S.C. §112(a)) do not appear to be addressed or adequately resolved.  These issues will be discussed hereinbelow to explain the prima facie case of lack of support for credible asserted utility.
In order for the wind or air to flow through “mount 1” then through “building 3” and pass through “turbine field 4” and, especially, to pass through “exit tubing/openings 5,” the air must be provided with motive energy from “fan(s) 6”.  However, firstly the specification fails to disclose any power source for “fan(s) 6”.  Thus, prima facie, the “invention” would not appear capable of operating.
However, even if “fan(s) 6” were provided with a source of power, it would appear that the amount of power needed to operate “fan(s) 6” to move the air through the building, passing through the wind turbines, etc., as disclosed would require more electrical power than any electrical power generated by the turbines 4.
This would appear to be especially true in any embodiment requiring additional “propeller fans 13” which are placed in the “tubing/openings 2” and would be needed to “suck winds present in the fresh air via the tubing (2) and pump them (mechanically) into the building (3)” (see page 3 of specification).
Thus, even if some electricity could be generated by “turbines 4,” an even greater amount of electricity would appear to be needed to operate the “fans 6” and/or “propeller fans 13”.  Thus, no energy would be generated—the system would consume more electricity than any electricity generated, and there would not seem to be any way to allow the invention to operate on a sustained basis.
There is no system or machine known in the art, which would operate without power or fuel.   Such a device teaches against the Law of Conservation of Energy.  The attempts to create such a device have received the name of “perpetual motion” machines.  The instant case is a similar attempt to claim a structure, which can be considered only as a “perpetual motion machine” because the asserted utility of the claimed invention is an attempt to generate a mechanical power without any initial source of power. 
The principle of the Conservation of Energy denies the possibility of “perpetual motion” devices.  The term “perpetual motion device” is understood by the examiner as:
(i) a device having an arrangement in which energy, in any one form, can be produced without energy, in some other form, being provided to and used by the device;
(ii) a device which could be made to perform work for an indefinite time (thus giving out energy) without being supplied with or consuming external energy; and/or
(iii) a device capable of producing more energy than what it requires to operate.
In this particular case, the claimed invention appears to allege, at least, of being capable of producing energy without energy, in some other form, being provided (i above), performing work for an indefinite amount of time (ii above); and/or producing more energy than required to operate (iii above).
A person skilled in the art must consider the utility of this type of structure only as “incredible in view of contemporary knowledge” since it contradicts the laws of thermodynamics.  In re Gazzve, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967).   
 Applicant has not provided any evidence that the claimed structure will perform as stated, i.e., that the device will be able to “supply” an electrical power, either instantaneously or on a sustained basis.   
When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the applicant.  The burden shifts to applicant to demonstrate that his invention, as claimed, is either operable or does not violate said basic scientific principles, or those basic scientific principles are incorrect.  As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F. Supp. 16, at 18, 5 U.S.P.Q. 2d 1880 (1988).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP § 2107.01.
Regarding claims 1-15, see Claim Rejections – 35 USC § 101 section above for further discussion.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-15, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “a mount mounted on a pole at a wind entry point and comprising a nozzle disposed at a certain height above ground and configured to move automatically via sensors” is vague and indefinite.
First, the claim fails to make clear what “a mount mounted on a pole” may comprise.  The term “mount” is not defined by the claim, nor does it appear to be a term of art which would designate any specific structure.
Second, the claim fails to make clear what element may be “configured to move automatically via sensors” or how that element may “move automatically”.
Third, the claim fails to make clear how “sensors” may operate to “move automatically” any element.  It appears that the claim is redefining the term “sensor” to mean, e.g., an actuator which may “move” one or more element(s).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sensor” in claim 1 appears to be used by the claim to mean, for example, an “actuator,” while the accepted meaning is “a device that responds to a physical stimulus (such as heat and light) and transmits a resulting signal”1. The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 1, the limitation “to face a natural wind present in a fresh air” is vague and indefinite.  The claim fails to make clear what “a natural wind,” generally, may comprise and what, “a natural wind” which is specifically “in a fresh air” may comprise.
Regarding claim 1, the limitation “the mount is configured to draw the natural wind from the fresh air” is vague and indefinite.  Notably, the claim fails to make clear how the “mount” may be “configured to draw the natural wind from the fresh air” (emphasis added).
The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how a “mount” (whatever this may comprise) may be “configured to draw the natural wind from the fresh air”—such as by specifying a particular structure that would allow performance of the claimed function.
Regarding claim 1, the limitation “a wind generated by the wind turbine field” is vague and indefinite.  Notably, the claim appears to set forth that the “wind turbine field” itself serves to “generate[]” a “wind”.  However, as best understood, the “wind turbine field” simply “comprises a wind turbine”—i.e., an element which turns in response to air flow—and not a fan (which could add energy to an air flow or “generate” a “wind”).   It is unclear how a “wind” may be “generated by the wind turbine field” which “comprises a wind turbine”. 
Regarding claim 1, the limitation “a suction fan is provided inside the exit tube and configured to continuously draw and expel, from the closed building, the wind generated by the wind turbine field, thereby doubling a wind velocity and the energy inside the closed building” is vague and indefinite.
First, the limitation “the energy inside the closed building” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim fails to make clear how a “wind velocity” which is, specifically, “inside [a] closed building” may be “doubl[ed]”.
Third, the claim fails to make clear how a “suction fan” may operate or be “configured to continuously draw and expel, from the closed building, the wind generated by the wind turbine field”.  Notably, no source of input energy appears to be recited or even disclosed in the specification.  Without a source of input energy, it would not appear possible for a “suction fan” to operate “continuously”.
Regarding claim 2, the limitation “a wind generated by the wind turbine field” is vague and indefinite.  Notably, the claim appears to set forth that the “wind turbine field” itself serves to “generate[]” a “wind”.  However, as best understood, the “wind turbine field” simply “comprises a wind turbine”—i.e., an element which turns in response to air flow—and not a fan (which could add energy to an air flow or “generate” a “wind”).   It is unclear how a “wind” may be “generated by the wind turbine field” which “comprises a wind turbine”.
Regarding claim 2, the limitation “a suction fan is provided inside the exit tube and configured to continuously draw and expel, from the closed building, the wind generated by the wind turbine field, thereby increasing a wind velocity and the energy inside the closed building” is vague and indefinite.
First, the limitation “the energy inside the closed building” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim fails to make clear how a “suction fan” may operate or be “configured to continuously draw and expel, from the closed building, the wind generated by the wind turbine field”.  Notably, no source of input energy appears to be recited or even disclosed in the specification.  Without a source of input energy, it would not appear possible for a “suction fan” to operate “continuously”.
Regarding claims 3-10, and claims 11-15, they are dependent on claims 1 and 2, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oliver (US 1,783,669).
Regarding claim 1, as best understood, Oliver discloses a wind turbine system comprising: 
a mount (e.g., funnel-shaped end 19) mounted on a pole (e.g., one of vertical support members, no separate number given, shown in Fig. 4) at a wind entry point (funnel-shaped end 19 serves as an input/induction end for incoming wind to enter the tubular member 17) and comprising a nozzle (funnel-shaped end 19 may be generally considered a funnel/nozzle) disposed at a certain height above ground (elevated above ground via center bearing foundation 10 and circular tracks 13, 15) and configured to move automatically via a sensor (e.g., wind vane 41) to face a natural wind present in a fresh air (wind vane 41 operates, along with contact arm 43 and contact strips 44, 45 to cause motor 49 to drive structural assembly 16 to rotate to directly face an oncoming wind; see, e.g., p. 2, ll. 30-61), wherein the mount is configured to draw the natural wind from the fresh air passes (incoming wind is drawn into tubular member 17 via funnel-shaped end 19); 
an entry tube (e.g., beginning part of tubular member 17 connected to funnel-shaped end 19) connected to the mount (funnel-shaped end 19) and configured to transfer the natural wind; 
a closed building (e.g., main body of tubular member 17; see, e.g., Figs. 2, 4; note that the term “building” is being given its broadest reasonable interpretation as simply “anything built or constructed”2; thus, tubular member 17 is considered “a closed building” as it is built/constructed on center bearing foundation 10 and, comprising a circumferential wall, it is thus closed on all sides but for the entry and exit points/apertures) which houses a wind turbine field (wind turbine field may be considered to comprise the plurality of two-bladed propellers, no separate number given, which are keyed on central shaft 25; see, e.g., Fig. 4) and comprises one end configured to receive the natural wind from the entry tube and another end proximate to a wind exit point (e.g., eduction/exit end 20; see Fig. 4) at which a wind generated by the wind turbine field is expelled (the wind/air flow which enters via funnel-shaped end 19 passes through tubular member 17 and exits/is expelled at flared/eduction/exit end 20), wherein the wind turbine field comprises a wind turbine (comprising two-bladed propellers mounted on central shaft 25) operating within the closed building and configured to generate electricity (via generators 31, 32; see, e.g., p. 2, ll. 18-30); 
wherein the wind turbine is rotated by an energy of the natural wind drawn from the fresh air by the mount (the two-bladed propellers mounted on central shaft 25 are rotated by wind/air which enters from funnel-shaped end 19); and 
an exit tube (e.g., last/end portion of tubular member 17, connecting to flared/eduction/exit end 20, e.g., at/around spider 23, may be interpreted as forming an ‘exit tube’; see, e.g., Fig. 4) configured to provide the wind exit point for the wind generated by the wind turbine field (as previously noted, the wind/air flow which enters via funnel-shaped end 19 passes through tubular member 17 and exits/is expelled at flared/eduction/exit end 20), 
wherein a suction fan (motor 26 with fan blades 70) is provided inside the exit tube (see, e.g., Fig. 4) and configured to continuously draw and expel, from the closed building (tubular member 17), the wind generated by the wind turbine field (see, e.g., p. 2, line 125 to p. 3, line 3: the motor 26 with fan blades 70 is used to forcibly draw and expel air through the tubular member 17).
Claim 2, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rider (US 2019/0242359 A1).
Regarding claim 2, as best understood, Rider discloses a wind turbine system (e.g., generator assembly 100, 200) comprising:
an entry tube (e.g., inlet opening 103 portion of enclosure 102, see Fig. 1A, and/or inlet enclosure section 102A, see Fig. 4A) comprising an opening at a wind entry point (inlet opening 103); 
a propeller fan (induction fan 120) disposed in the entry tube and configured to draw a natural wind from a fresh air through the opening (see, e.g., ¶ 22: induction fan 120 is mounted in or near the inlet opening 103 of the enclosure 102 to pull air into the air pathway formed by the enclosure and to accelerate the air flow toward the one or more wind turbines 106); 
a closed building (e.g., hollow enclosure 102, see Fig. 1A and/or enclosure/building 402, see Fig. 4A; note that the term “building” is being given its broadest reasonable interpretation as simply “anything built or constructed”3; thus, hollow enclosure 102 and/or enclosure 402 may be considered “a closed building” as it is a built/constructed enclosure, and since it is closed on all sides but for the entry and exit points/apertures) which houses a wind turbine field (comprising one or more wind turbines 106; see, see, e.g., Fig. 1A) and comprises one end (end of inlet opening 103) configured to receive the natural wind from the entry tube and another end proximate to a wind exit point (end proximate outlet opening 104) at which a wind generated by the wind turbine field is expelled (see, e.g., ¶ 25),
wherein the wind turbine field comprises a wind turbine (one or more wind turbines 106) which operates within the closed building (enclosure 102 and/or enclosure 402) and configured to generate electricity (see, e.g., ¶ 29: as the air flows through the air pathway 101, it flows over one or more wind turbines 106 mounted in the pathway. The air flow causes the rotation of the blades 107 and shaft of each of the wind turbines 108, which operates to turn some of the kinetic energy in the air flow into electricity by way of one or more generators 109), wherein the wind turbine is rotated by an energy of the natural wind drawn from the fresh air by the propeller fan (induction fan 120); and 
an exit tube (e.g., outlet opening 104 portion of enclosure 102, see Fig. 1A, and/or outlet enclosure section 102B, see Fig. 4A) configured to provide the wind exit point for the wind generated by the wind turbine field (comprising wind turbines 106), 
wherein a suction fan (vacuum fan 130) is provided inside the exit tube (see, e.g., Figs. 1A, 2) and configured to continuously draw and expel, from the closed building, the wind generated by the wind turbine field, thereby increasing a wind velocity inside the closed building (see, e.g., ¶ 25: Vacuum fan 130 is mounted in or near the outlet opening 104 of the enclosure 102 to draw air out of the air pathway where it will be discharged to atmosphere; see also, e.g., ¶ 29).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0090366 A1 to Akbar and US 2014/0175799 A1 to Tabe teach, either partially or substantially, the claimed invention as set forth in at least claims 1, 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 1, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IEEE 100: The Authoritative Dictionary of IEEE Standards Terms. 7th ed. Institute of Electrical and Electronics Engineers, Inc. December 2000.
        2 Random House Unabridged Dictionary, © Random House, Inc. 2022.
        3 Random House Unabridged Dictionary, © Random House, Inc. 2022.